SBS TECHNOLOGIES, INC.
AMENDED AND RESTATED 1997 EMPLOYEE
INCENTIVE STOCK OPTION PLAN
(amended on March 19, 2006)



 

I. PURPOSE

The purpose of the 1997 Employee Incentive Stock Option Plan (the "Plan") is to
promote, through the award of options for Common Stock, the long term success of
SBS Technologies, Inc. by: (i) providing a means through which the Company can
attract and retain specified employees who can contribute materially to that
success and (ii) encouraging stock ownership by those specified employees so
that they may have a proprietary interest in the Company's success.



II. DEFINITIONS



The capitalized words appearing in this Plan are defined as follows:



A. COMMITTEE means the Committee appointed by the Board of Directors of the
Company to administer the Plan, as more fully described in the Plan.



B. COMMON STOCK means the no par value common stock of SBS Technologies, Inc.



C. COMPANY means SBS Technologies, Inc., and any subsidiaries.



D. DISABILITY means disability as defined in Section 22(e)(3) of the IRC.



E. ELIGIBLE EMPLOYEE means an employee eligible to receive Options under the
Plan as defined elsewhere in the Plan.



F. EFFECTIVE DATE means the date the Plan becomes effective, as provided in the
Plan.



G. IRC means the Internal Revenue Code and regulations issued under it, as both
may from time to time be amended.



H. ISSUED, when used with respect to Plan Shares, means Common Stock actually
issued and outstanding.



I. OPTION means the right to acquire Common Stock conferred pursuant to this
Plan in accordance with the provisions of Section 422 of the IRC.



J. OPTION SHARES means shares of Common Stock which may be acquired under an
Option.



K. OPTIONEE means the individual entitled to acquire Option Shares under an
Option.



L. PLAN means the 1997 Employee Incentive Stock Option Plan of the Company,
which is intended to qualify under Section 422 of the IRC.



M. PLAN SHARES means the aggregate amount of Common Stock which may be purchased
pursuant to Options under the Plan.



III. ELIGIBLE PARTICIPANTS



Any one or more of the Company's Officers, and full-time employees, are eligible
to participate in the Plan. No Option will be granted to any Director, as such,
of the Company or member of the Committee.



IV. THE COMMITTEE



The Committee will be a committee of the Board of Directors composed of two or
more Directors designated by the Board of Directors of the Company. The
Committee will administer the Plan and, from time to time and in its sole
discretion, select from the Eligible Employees and recommend to the Board of
Directors those to whom Options will be granted and the number of Option Shares
for each Option.



V. PLAN SHARES



The aggregate number of Plan Shares is 300,000. The Company will at all times
during the term of the Plan reserve and keep available a number of shares of
Common Stock sufficient to satisfy the requirements of the Plan and will pay all
fees and expenses necessarily incurred by the Company in connection with the
exercise of Options. The number of Plan Shares will be adjusted if a
reclassification, consolidation or merger should occur, as provided elsewhere in
the Plan.



VI. TERMS AND CONDITIONS OF OPTIONS



A. Terms, Conditions and Limitations in All Options.



Except as otherwise provided in the Plan, one or more Options may be granted to
any Eligible Employee. Each Option must be evidenced by a written stock option
agreement between the Company and the Optionee in such form or forms as the
Committee from time to time may prescribe and no Option will be deemed granted
until the execution of that agreement. Option agreements need not be identical
to each other but must comply with and be subject to the following terms and
conditions:

1. Purchase Price. The purchase price for an Option Share will not be less than
the fair market value per share of the Common Stock on the date of grant of the
Option. If an Optionee owns more than 10% of the voting power of all classes of
the Company's stock, the purchase price per Option Share will be not less than
110% of the fair market value of the Common Stock on the date of grant of the
Option. In each case, the fair market value used in determining the purchase
price of an Option Share will be determined in good faith at the time of grant
of the Option by decision of the Committee.



2. Exercise. Any option granted will contain provisions established by the
Committee setting forth the manner of exercise of the Option. However, no Option
may be exercisable by its terms after the earlier of:



a. ten years from the date of the grant of the Option or, in the case of a
person then owning more than 10% of the voting power of all classes for the
Company's stock, five years from the date of the grant; or



b. the expiration of three months after the date on which Optionee's employment
(full-time or part-time) by the Company is terminated other than by Disability;
or



c. the expiration of one year from the date on which Optionee's termination of
employment occurs as a result of Disability; or



d. If Optionee dies while in Company's employ, the earlier of six months from
the date of issuance of letters testamentary or letters of administration to the
executor or administrator of a deceased Optionee, or one year after Optionee's
death.



3. Payment for Option Shares. Payment may be made, in the discretion of the
Committee, in cash or in stock of the Company having a fair market value, as
determined in good faith by the Committee, on the date of exercise equal to the
price for which the Option Shares may be purchased.



4. Nontransferability. The terms of any Option granted must include provisions
making the Option nontransferable by the Optionee otherwise than by will or the
laws of descent and distribution and prohibiting exercise by anyone other than
the Optionee during the Optionee's lifetime. Option Shares which are issued may
be subject to restrictions on transfer.



B. NON-ISOP Issuances.



If for any reason an Option issued under this Plan fails to qualify as an
incentive stock option under the IRC, that Option will be deemed to be issued
under this Plan as a non-qualified Option to the extent it does not so qualify.



C. Other Terms.



Any Option granted under the Plan will contain such other and additional terms,
not inconsistent with the terms of the Plan, which are deemed necessary or
desirable by the Board of Directors of the Company, the Committee or legal
counsel to the Company, or which, together with the terms of the Plan, are
necessary to constitute the Option as an "incentive stock option" within the
meaning of Section 422 of the IRC.



D. Compliance with Securities Laws.



No Option or Option Shares will be issued to an Eligible Employee or Optionee
except in compliance with applicable state and federal securities laws, and the
Company will have no obligation to issue Option Shares under an Option if
compliance with those laws has not been achieved.



VII. RECLASSIFICATION, CONSOLIDATION, MERGER OR EXCHANGE



In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may, but is not
required to, adjust Options in such manner as the Committee deems appropriate to
preserve the benefits or potential benefits of the Options. Action by the
Committee may include, without limitation:

(1) adjustment of the number and kind of shares which may be delivered under the
Plan;

(2) adjustment of the number and kind of shares subject to outstanding Options;

(3) adjustment of the purchase price of outstanding Options;

(4) adjustments that may be required pursuant to any applicable merger,
consolidation, combination, exchange or similar agreement; and

(5) any other adjustments that the Committee determines to be equitable.



VIII. RIGHTS AS SHAREHOLDER AND EMPLOYEE



No Optionee will have any rights as a Shareholder of the Company with respect to
any Option Shares before the date of issuance to the Optionee of the
certificates for the Option Shares. Neither the Plan nor any Option granted
under the Plan will confer upon an Optionee any right to continue in the
employment of the Company.



IX. EFFECTIVE DATE



The Effective Date of the Plan is the date of its adoption by the Board of
Directors of the Company.



X. TERM OF THE PLAN



The Plan will terminate not later than, and no Options will be granted after,
the tenth anniversary of the Effective Date. The provisions of the Plan will,
however, continue after termination of the Plan to govern all Options granted
under the Plan until the exercise or expiration of the Options. The Plan may be
terminated at any time by the Board.



XI. CONSTRUCTION



The Plan and Options granted under the Plan will be interpreted and administered
under the laws of the State of New Mexico.



XII. INTERPRETATION



All questions of interpretation and application of the Plan and any Options will
be determined solely by the Board of Directors and the determination of the
Board of Directors will be final and binding upon all parties.



XIII. STOCKHOLDER APPROVAL



This Plan will be presented for consideration and approval of the shareholders
of the Company at a meeting, special or regular, of the shareholders of the
Company held within twelve months of the Plan's Effective Date. If the Plan is
not approved by the shareholders, the Plan shall terminate and all options
granted under it shall be immediately forfeited.



XIV. AMENDMENT OF PLAN AND OPTIONS



This Plan may be amended or modified by the Board of Directors of Company
without further action by shareholders, except that shareholder approval is
required for (i) increasing the maximum number of shares of Common Stock which
may be issued under the Plan (other than increases under Article VII of the
Plan), or (ii) changing the employees or class of employees eligible to
participate in the Plan.

